Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office communication is responsive to the amendment received September 15, 2021.  Claims 1-4 and 8 were amended.  Claims 5-7 are cancelled.  Claims 1-4 and 8 are pending.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is considered to be Kim (US 2021/0130295; WO 2020/050623), which teaches adamantane-containing derivatives (see abstract).  The prior art fails to teach or to render obvious a green light emitting device comprising the specific layers of an electron blocking layer comprised of the material as claimed and a hole transport layer.  Claims 1-4 and 8 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dawn Garrett whose telephone number is (571)272-1523.  The examiner can normally be reached Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/DAWN L GARRETT/Primary Examiner, Art Unit 1786